Title: To Benjamin Franklin from ――― Larguier des Bancels, 2 September 1777: résumé
From: Larguier des Bancels, ——
To: Franklin, Benjamin


<Rochefort, September 2, 1777, in French: The justice of your cause and our long standing animosity against the British bind our nation to yours, and I expect at any moment a treaty of friendship between them. My sojourn here has brought me daily stories of Frenchmen going to America, where I am sure they are welcome; can you tell me whether they go with the King’s permission, and find work suited to their qualifications? Mine are not for war. I am thirty-eight, and from the age of eight have been involved in trade or agriculture in the Cévennes. Many young men there would, at a word from me, emigrate if they were sure of military or agricultural employment, and of not being penalized in France as fugitives. I have not the means to get to America to find out for myself the conditions there. If you can find me and my friends anything to do that will be mutually beneficial, we will pray constantly for you and your cause.>
